Citation Nr: 0020274	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2. Eligibility for Dependents' Educational Assistance (DEA) 
benefits.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to March 
1969.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death, DEA benefits, and DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).


FINDINGS OF FACT

1.  The veteran's Certificate of Death establishes that he 
died on September 24, 1997; the immediate cause of death was 
coronary atherosclerosis.

2.  At the time of the veteran's death he was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling, and for history of 
leiomyosarcoma of the right thigh; and laceration scars of 
the face and scars from shell fragment wounds of the face, 
anterior chest wall, bilateral forearms, left knee and left 
leg, all of which were evaluated as noncompensable.

3.  There is competent medical evidence to show that the 
veteran's service-connected PTSD aggravated or chronically 
worsened his fatal heart disease.
CONCLUSIONS OF LAW

1.  The veteran's service-connected PTSD contributed 
substantially or materially to his death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1999).

2.  The criteria for entitlement to eligibility for DEA 
benefits have been met.  38 U.S.C.A. §§ 3500, 3501 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.807 (1999).

3.  The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991) is moot and the appeal is 
dismissed.  38 U.S.C.A. §§ 1318, 5107, 5110, 7104 (West 
1991); 38 C.F.R. §§ 3.22, 3.340 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant asserts that her husband's PTSD was an indirect but 
substantial cause of his death because it contributed 
materially to his developing atherosclerosis which was listed 
as the immediate cause of death.  Appellant also claims 
entitlement to DEA benefits, in essence, because service-
connected PTSD contributed materially to the veteran's death.

As a preliminary matter, the Board finds that the appellant's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a); Lathan 
v. Brown, 7 Vet. App. 359, 365-366 (1995); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant's claims are plausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board also is 
satisfied that all relevant facts are properly and adequately 
developed.

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310; Hanna v. Brown, 6 Vet. App. 
507, 510 (1994).  The cause of a veteran's death may be 
service connected when evidence shows that a disorder 
incurred or aggravated in service caused, or substantially or 
materially contributed to cause death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (1999).  A service-connected disability is 
the principal or primary cause of death when it singly or 
jointly with another disorder, caused death or was 
etiologically related to the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A contributory cause of death 
is inherently unrelated to the principal cause.  38 C.F.R. 
§ 3.312(c).  A service-connected disability contributed to 
death when evidence shows that it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(2).  Service connection for the cause of 
death is not warranted when evidence shows only that a 
service-connected disorder casually shared in producing 
death.  Id.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

DIC benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service-connected when the following conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or entitled to receive (or 
but for the receipt of military retired pay was entitled to 
receive) compensation at the time of death for service- 
connected disability that either:

(a) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period 10 or more years 
immediately preceding death; or

(b) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

The record in this case includes the veteran's certificate of 
death listing coronary atherosclerosis as the cause of death 
on September 24, 1997.  The death certificate identifies no 
other underlying cause or disabilities contributing to death.  
The record also discloses that in January 1991 the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating.  The rating increased to 50 percent in 
March 1993 and to 100 percent in December 1996.  At the time 
of his death the veteran also was service connected for 
history of leiomyosarcoma of the right thigh, and laceration 
scars of the face and scars from shell fragment wounds of the 
face, anterior chest wall, bilateral forearms, left knee and 
left leg, all of which were rated noncompensable.

There are no terminal hospital records; the death certificate 
indicates that the veteran died at home. 

The service medical records show no cardiovascular disease or 
hypertension.

Post-service medical evidence dated in recent years shows 
that the veteran was evaluated and treated on a number of 
occasions for PTSD and for various physical ailments, 
including nonservice-connected hypertension and coronary 
artery disease.  The latter disability was noted during a VA 
hospitalization from March to April 1995, which was primarily 
for psychiatric disability, including PTSD.  

Evidence supporting appellant's claim includes a January 1998 
letter from a physician who evaluated the veteran in 1996.  
In pertinent part the letter states as follows:

[The veteran] had Heart Disease including 
Coronary Artery Disease, Congestive Heart 
Failure, and Hypertension.  His heart 
condition was significantly worsened by 
his PTSD.  He had chronic high anxiety 
producing tachycardia and stress on his 
cardiovascular system.  It was a 
significant factor in his high blood 
pressure and vascular disease.

Additional factors related to [the 
veteran's] Heart Disease included heart 
damage from alcohol abuse, which also was 
a result of his PTSD.  Further, the PTSD 
caused [the veteran] significant social 
impairment which made managing his 
condition quite difficult.

The letter is accompanied by but does not cite a Department 
of Veterans Affairs report entitled The Relationship Between 
Trauma, PTSD, and Physical Health (VA Report).  The VA report 
includes suggestions of a causal link between stress and 
atherosclerotic pathology and specifically between PTSD and 
cardiovascular disorders.  

Whenever an approximate balance of evidence for and against a 
claim precludes conclusive determination of a veteran's 
entitlement to a benefit VA resolves the resulting doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  This doubt 
arises only when the evidence shows substantial and genuine 
factual uncertainty, as distinguished from mere speculation 
or remote possibility, and when the evidence is in relative 
equipoise.  Massey v. Brown, 7 Vet. App. 204, 206- 207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The evidence 
necessarily cannot be in approximate balance when the 
preponderance of evidence is against a claim.  Bucklinger v. 
Brown, 5 Vet. App. 435, 439 (1993).

The veteran's death certificate lists only coronary 
atherosclerosis as the immediate cause of death and 
identifies no other underlying cause or disabilities 
contributing to death.  There is very little medical evidence 
of record regarding evaluation or treatment for heart 
disease; a review of that evidence shows no causal link to 
PTSD.  However, the only medical opinion that addresses the 
contended causal relationship is favorable to the appellant's 
claim.  That opinion is from a physician who examined the 
veteran in 1996, and the doctor concluded, in essence, that 
the veteran's service-connected PTSD contributed materially 
and substantially to his fatal heart disease.  This latter 
competent medical evidence is from a physician who examined 
the veteran, provided a rationale for his opinion, and 
submitted a supportive medical study.  It is also pertinent 
to note that the veteran's PTSD increased in severity in 
recent years and was rated 100 percent at the time of his 
death.  The Board finds that the evidence is at least in 
equipoise as to whether the veteran's service-connected PTSD 
materially contributed to his death.  38 C.F.R. §§ 3.310(a); 
3.312; Allen, supra.  In resolving the reasonable doubt 
raised by such evidence in the veteran's favor (38 U.S.C.A. 
§ 5107(b)), the Board finds that service connection for the 
cause of the veteran's death is warranted.

Appellant also claims entitlement to DEA benefits.  See 38 
U.S.C.A. Chapter 35.  Eligibility for these benefits where 
the veteran is not missing in action, captured in the line of 
duty or forcibly detained or interned by a foreign power, 
requires evidence that the veteran's death resulted from a 
service-connected disability or while permanently and totally 
disabled by a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991); 38 C.F.R. §§ 3.307, 21.3020(a), 
21.3021(a) (1999).  Because the Board has determined that the 
veteran's PTSD contributed substantially or materially to his 
death it also is constrained to grant appellant's DEA claim.

The appellant has been awarded the benefits she seeks, namely 
DIC benefits. Therefore, the Board finds that it is 
unnecessary to address the merits of the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 since a 
full grant of the benefits under 38 U.S.C.A. § 1310 has been 
awarded.

For these reasons, the Board finds that the appellant is 
entitled to DIC because the veteran's death is service-
related.  Consequently, the Board concludes that the claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991) is moot and the appeal is dismissed.  38 U.S.C.A. 
§§ 1318, 5107 (West 1991); 38 C.F.R. §§ 3.22, 3.340 (1999).


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility to Dependents' Educational Assistance is granted.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 is 
dismissed.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

